         Case 1:18-cv-02709-TNM Document 34 Filed 08/28/19 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

KNIGHT FIRST AMENDMENT INSTITUTE )
AT COLUMBIA UNIVERSITY, et al.,      )
                                     )
     Plaintiffs,                     )
                                     )                    Civil Action No. 1:18-cv-2709 (TNM)
     v.                              )
                                     )
CENTRAL INTELLIGENCE AGENCY, et al., )
                                     )
     Defendants.                     )
                                     )
                                     )
                                     )


                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Defendants Central Intelligence Agency (“CIA” or “Agency”), Federal Bureau of

Investigation (“FBI”), National Security Agency (“NSA”), and the Office of the Director of

National Intelligence (“ODNI”) respectfully move for summary judgment pursuant to Federal

Rule of Civil Procedure 56 and Local Civil Rule 7. The reasons supporting this motion are set

forth in the concurrently filed memorandum, and supporting declarations and attachments. A

proposed order is also attached for the convenience of the Court.



                                             Respectfully submitted,


                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             MARCIA BERMAN
                                             Assistant Branch Director

                                                            /s/
                                             Antonia Konkoly
                                             Trial Attorney
                                                 1
       Case 1:18-cv-02709-TNM Document 34 Filed 08/28/19 Page 2 of 2


                                  U.S. Department of Justice
                                  Civil Division, Federal Programs Branch
                                  1100 L St. NW, Room 11110
                                  Washington, DC 20005
                                  (202) 514-2395 (direct)
                                  (202) 616-8470
                                  antonia.konkoly@usdoj.gov

                                  Counsel for the Defendants

DATED: August 28, 2019




                                     2
